          Case 1:18-cv-01551-ESH Document 58 Filed 12/04/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
                                                     )
LUCAS CALIXTO, et al.,                               )
                                                     )
                         PLAINTIFFS,                 )    Case No. 1:18-cv-01551-ESH
                                                     )
v.                                                   )
                                                     )
UNITED STATES DEPARTMENT OF THE                      )
ARMY, et al.,                                        )
                                                     )
                         DEFENDANTS.                 )
                                                     )
                                                     )
                                                     )
                                                     )


                     CONSENT MOTION FOR EXTENSION OF TIME

        Pursuant to the Court’s authorization at the November 14, 2018 hearing, Plaintiffs

respectfully request that their time for submitting a second amended complaint and a renewed

class certification motion be extended to January 2, 2019. The Court stated that the date could be

extended beyond December 5, 2018 (the date provided by the Court’s November 15, 2018 order

at Dkt. 55) for both submissions provided that Plaintiffs were not seeking a preliminary

injunction or temporary restraining order.1 Defendants have consented to the January 2, 2019

date.

        In addition, in discussing the extension with Defendants, Defendants requested that their

Answer or Motion to Dismiss deadline as well as their deadline to respond to the renewed class



1
        At present, as communicated to Defendants, Plaintiffs do not intend to file a motion for
emergency or preliminary relief, but reserve the right to do so if circumstances arise or come to
Plaintiffs’ attention that warrant such a request.

                                                 1
         Case 1:18-cv-01551-ESH Document 58 Filed 12/04/18 Page 2 of 2



certification motion be extended from the 14 days allowed under the rules (which would provide

a deadline of January 16, 2019) to January 25, 2019. Plaintiffs have agreed to Defendants’

proposed extension.

       Plaintiffs respectfully request that this Consent Motion be granted.



Dated: December 4, 2018                      Respectfully submitted,


                                              /s/ Douglas W. Baruch
                                             Douglas W. Baruch (D.C. Bar No. 414354)
                                             Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                             Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                             Neaha P. Raol (D.C. Bar No. 1005816)
                                             Katherine L. St. Romain (D.C. Bar No. 1035008)
                                             Fried, Frank, Harris, Shriver & Jacobson LLP
                                             801 17th Street, NW
                                             Washington, D.C. 20006
                                             Telephone: (202) 639-7000
                                             Facsimile: (202) 639-7003
                                             Email: douglas.baruch@friedfrank.com
                                             Email: jennifer.wollenberg@friedfrank.com

                                             Counsel for Plaintiffs




                                                2
        Case 1:18-cv-01551-ESH Document 58-1 Filed 12/04/18 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 LUCAS CALIXTO, et al.,                              )
                                                     )
                              PLAINTIFFS,            )
                                                     )     Case No. 1:18-cv-01551-ESH
 v.                                                  )
                                                     )
 UNITED STATES DEPARTMENT OF THE                     )
 ARMY, et al.,                                       )
                                                     )
                              DEFENDANTS.            )
                                                     )

                                     [PROPOSED] ORDER

       Having considered the Consent Motion for Extension of Time filed on December 4,

2018, it is hereby

       ORDERED that Plaintiffs’ second amended complaint and renewed class certification

motion shall be filed on or before January 2, 2019; it is further

       ORDERED that, on or before January 25, 2019, Defendants shall file their Answer or

Motion to Dismiss in response to the second amended complaint and any response to the renewed

class certification motion.


Dated: _____________                                _________________________________

                                                    U.S.D.J. Ellen Segal Huvelle
         Case 1:18-cv-01551-ESH Document 58-1 Filed 12/04/18 Page 2 of 2



  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

       In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys

and parties entitled to be notified of the order’s entry:


 Counsel for Defendants                              Counsel for Plaintiffs

 Jeremy A. Haugh                                     Douglas W. Baruch
 Robert C. Martens, Jr.                              Jennifer M. Wollenberg
 U.S. ATTORNEY’S OFFICE,                             Fried, Frank, Harris, Shriver & Jacobson LLP
 CIVIL DIVISION                                      801 17th Street, NW
 555 4th Street, N.W.                                Washington, D.C. 20006
 Washington, DC 20530                                Telephone: (202) 639-7000
 (202) 252-2574                                      Facsimile: (202) 639-7003
 Email: jeremy.haugh@usdoj.gov                       Email: douglas.baruch@friedfrank.com
 Email: roberto.martens@usdoj.gov                    Email: jennifer.wollenberg@friedfrank.com
